  Case: 4:19-cr-00645-JAR Doc. #: 19 Filed: 11/14/19 Page: 1 of 3 PageID #: 66



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
      Plaintiff,                                   )
                                                   )     No. 4:19-cr-00645-JAR
 v.                                                )
                                                   )
 GARY TRAUB,                                       )
                                                   )
      Defendant.                                   )

                     GOVERNMENT’S RESPONSE TO PSR OBJECTIONS

         COMES NOW the United States of America, by and through Jeffrey B. Jensen, United

States Attorney for the Eastern District of Missouri, and Gwendolyn E. Carroll, United States

Attorney for said District, and pursuant to Eastern District of Missouri Local Rule 83-13.05(B)(2),

states as follows:

         On November 7, 2019, defendant Traub filed his objections to the Presentence

Investigation Report. Defendant Traub requests that the last line of Special Condition 1, which

provides that the “probation office may share financial information with the U.S. Attorney’s

Office,” be deleted.

         This special condition is standard in cases of financial frauds. The government cannot, and

the defendant has not, identified any special or unique evidentiary or legal issue distinguishing his

financial position from that of other defendants. As the face of the Presentence Investigation

Report indicates, the information collected by the United States Probation Office and

memorialized in the PSR is restricted to the administration of the defendant’s sentence. PSR at 1

(“Disclosure of this presentence investigation report to the Federal Bureau of Prisons and

redisclosure by the Bureau of Prisons is authorized by the United States District Court solely to
  Case: 4:19-cr-00645-JAR Doc. #: 19 Filed: 11/14/19 Page: 2 of 3 PageID #: 67



assist administering the offender’s prison sentence (i.e., classification, designation, programming,

sentence calculation, pre-release planning, escape apprehension, prison disturbance response,

sentence commutation, or pardon) and other limited purposes, including deportation proceedings

and federal investigations directly related to terrorist activities. If this presentence investigation

report is redisclosed by the Federal Bureau of Prisons upon completion of its sentence

administration function, the report must be returned to the Federal Bureau of Prisons or destroyed.

It is the policy of the federal judiciary and the Department of Justice that further redisclosure of

the presentence investigation report is prohibited without the consent of the sentencing judge.”).

       It is the government’s understanding that language regarding the disclosure of financial

information to the United States Attorney’s Office is pertinent to the administration of any term of

supervision or probation that may be imposed by this Court as a component of the defendant’s

sentence. In the event that the defendant were to violate the conditions of a term of supervised

release or probation, by, for example, acquiring a new line of credit without consultation with his

supervising officer, the United States Probation Office would need to be able to communicate that

information to the United States Attorney’s Office in order to determine what the potential

remedies might be. The government’s position is that the special condition, which is typical in

fraud cases, is appropriate in this one as well.

                                               Respectfully submitted,


                                               JEFFREY B. JENSEN
                                               United States Attorney

                                               /s Gwendolyn E. Carroll
                                               Gwendolyn E. Carroll 4657003 (NY)
                                               Gwendolyn.e.carroll@usdoj.gov
                                               Assistant United States Attorney
                                               111 South 10th Street, Room 20.333
                                               St. Louis, Missouri 63102

                                                   2
  Case: 4:19-cr-00645-JAR Doc. #: 19 Filed: 11/14/19 Page: 3 of 3 PageID #: 68




                               CERTIFICATE OF SERVICE

I hereby certify that on November 14, 2019, the foregoing was served upon all parties of record
by operation of the Clerk of the Court’s electronic filing system.

                                            /s Gwendolyn E. Carroll
                                            Gwendolyn E. Carroll #4657003 (NY)
                                            Assistant United States Attorney




                                               3
